Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stephen Thomas Yelverton appeals the district court’s orders dismissing a lawsuit filed by Yelverton and prosecuted and ultimately settled by the trustee in Yelver-ton’s bankruptcy estate, and denying Yel-verton’s motion to amend that order. We have reviewed the record and find no reversible error. Accordingly, while we grant Yelverton’s motions to supplement the record, we affirm for the reasons stated by the district court. Yelverton v. Yelverton Farms, Ltd., No. 5:09-cv-00331-FL (E.D.N.C. July 17 & Aug. 6, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.